Citation Nr: 0626636	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  02-08 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a skin condition, 
including from exposure to herbicide agents (i.e., Agent 
Orange) and/or secondary to service-connected 
post-traumatic stress disorder (PTSD).


REPRESENTATION

The veteran represented by:  The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from August 
1970 to February 1972.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In June 2003, to support his claim, the 
veteran testified at a hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board using video-
conferencing technology.  In December 2003, and again in 
October 2005, the Board remanded the claim for additional 
development and readjudication.    


FINDING OF FACT

There is no persuasive evidence suggesting the veteran's skin 
condition either originated in service or is otherwise 
causally related to his military service, including due to 
exposure to herbicides such as the dioxin in Agent Orange 
and/or from his service-connected PTSD.

CONCLUSION OF LAW

The veteran's skin condition was not incurred or aggravated 
during service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The veteran was sent VCAA notice letters in October 2001, 
April 2004, and January 2006.  These letters provided him 
with notice of the evidence necessary to support his claim 
that was not on record at the time the letters were issued, 
the evidence VA would assist him in obtaining, and the 
evidence it was expected that he would provide.  The January 
2006 VCAA letter also specifically requested that he submit 
any evidence in his possession pertaining to this claim.  
Thus, the content of these letters provided satisfactory VCAA 
notice in accordance with § 5103(a) and § 3.159(b)(1) as 
specified in Pelegrini II.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473, 484-486 (2006).  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

Although the VCAA notice letters to the veteran did not cite 
the laws and regulations governing nor describe the type of 
evidence necessary to establish disability ratings or 
effective dates for the disability on appeal, this notice was 
provided in the April 2006 supplemental statement of the case 
(SSOC).  Id. at 491 ("Other statutory and regulatory 
provisions are in place to ensure that a claimant receives 
assistance throughout the appeals process.  ...To hold that 
section 5103(a) continues to apply after a disability rating 
or an effective date has been determined would essentially 
render sections 7105(d) [SOC provisions] and 5103A [duty to 
assist provisions] and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.")  But regardless of the adequacy of this notice, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision for this claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
considers a question not addressed by the RO, the Board must 
consider whether the veteran will be prejudiced thereby).  
Since the Board will conclude below that the preponderance of 
the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate downstream 
disability rating or effective date to be assigned are 
rendered moot.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
This timing requirement also applies to the elements of the 
claim that relate to the initial disability rating assigned.  
Dingess, 19 Vet. App. at 489.  Here, the veteran was provided 
with a content-complying VCAA notice letter in January 2006 - 
after the RO's initial adjudication of the claim in February 
2002.  So obviously this did not comply with the requirement 
that VCAA notice precede the initial RO adjudication.  But in 
Pelegrini II, the Court clarified that in cases, as here, 
where the VCAA notice was not issued until after the initial 
adjudication in question, VA does not necessarily have to 
vitiate the initial decision and start the whole adjudicatory 
process anew.  Rather, VA need only ensure the veteran 
receives or since has received content-complying VCAA notice 
such that he is not prejudiced.  
See, Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, the January 2006 VCAA notice provided the veteran 
with ample opportunity to respond by identifying and/or 
submitting additional supporting evidence before the April 
2006 SSOC, wherein the AMC readjudicated the claim based on 
any additional evidence that had been submitted or otherwise 
obtained since the initial RO rating decision in question, 
statement of the case (SOC), and any prior SSOCs.  He has not 
indicated he has any additional relevant evidence to submit 
or that needs to be obtained.  So under these circumstances, 
the Board finds he was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA," and thus, "essentially cured the error in the timing 
of notice".  Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs).  Private medical records from 
Drs. Brown and Velarde were submitted.  In addition, VA 
examinations were scheduled in September 2002 and July 2004.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In 
September 2002, he testified at hearing before a Decision 
Review Officer (DRO) at the RO.  And, as mentioned, in June 
2003, he also testified at a video-conferencing hearing 
before the undersigned VLJ of the Board.  

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.


Governing Statutes and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309 (e).

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Furthermore, diseases associated with 
exposure to certain herbicide agents (listed under § 
3.309(e)) can be 
service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied.  See 38 C.F.R. § 
3.307(a)(6).



The diseases listed under 38 C.F.R. § 3.309(e) include: 
chloracne or other acneform diseases consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

In order to be service-connected under 38 C.F.R. § 3.309(e), 
the diseases listed above shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that choracne of other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

In addition, service connection also may be granted on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected condition.  
See 38 C.F.R. § 3.310(a).  This includes situations when a 
service-connected condition has chronically aggravated 
another condition that is not service connected, but 
compensation is only payable for the degree of additional 
disability attributable to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  




Legal Analysis

The veteran argues two alternative theories of entitlement to 
service connection for a skin condition.  On the one hand, he 
maintains his skin condition is from being exposed to 
herbicide agents while stationed in Vietnam.  His 
representative also alleges the skin condition is secondary 
to the already service-connected PTSD (see August 2006 
Written Brief Presentation).

The veteran's SMRs are unremarkable for any complaint or 
treatment for a skin condition.  The report of the January 
1972 physical examination given prior to his separation from 
service (in February 1972) indicates his skin was normal.  

The first indication of treatment for a skin condition is an 
August 1994 record from Dr. Velarde.  The veteran was seen 
for "growths or lumps", which he complained were getting 
worse.  He said he had had one for several years.  He was 
referred to Dr. Brown.  

The records received from Dr. Brown indicate the veteran was 
seen in August 1994 for a skin condition described as a mix 
between acne and spontaneous keloids.  The doctor did not 
believe the skin condition was related to Agent Orange 
exposure.  The veteran was treated with Diprolene gel and 
Morelle SOS patches.  The last follow-up note was in January 
1995.  There are no further records of treatment until after 
he filed his claim for service connection in October 2001.

The report of the September 2002 VA examination indicates the 
veteran said he first developed the skin condition three 
months after separating from service.  He complained the 
growths were growing in size and painful.  On objective 
physical examination there were multiple, keloided scars on 
his chest and back.  December 2002 and July 2003 records from 
private treatment physicians (Drs. Aggarwal and Saieed) also 
note keloids on the veteran's chest and back.



The report of the July 2004 VA examination indicates the 
veteran said the scars on his chest and back first appeared 
about two months after separating from service.  The 
diagnosis was keloid and hypertrophic scarring on the chest 
and back of unknown etiology.  It was noted that over-
scratching can cause skin damage.  The VA examiner opined the 
condition was not likely related to the veteran's military 
service, including exposure to Agent Orange.  An addendum to 
this report notes stress and anxiety can cause emotional 
instability resulting in over-scratching, which can result in 
scar formation.  The scars can then cause further itching 
resulting in an itch-scratch cycle.  The physician, however, 
did not opine whether this was, in fact, the cause of the 
veteran's keloid and hypertrophic scarring.

The veteran's DD Form 214 confirms he served in the Republic 
of Vietnam from January to December 1971.  So it is presumed 
he was exposed to herbicide agents while there.  See 38 
C.F.R. § 3.307(a)(6)(i).  Even so, the evidence does not 
indicate that a skin condition associated with herbicide 
exposure became manifest to a degree of at least 10 percent 
within one year after the date he was last exposed.  
38 C.F.R. § 3.307(a)(6)(ii).  And although he claims he first 
noticed a skin condition two or three months after separating 
from service, he has not been diagnosed with chloracne or 
other acneform disease consistent with chloracne.  
See 38 C.F.R. § 3.309(e).  Rather, he has been diagnosed with 
keloid and hypertrophic scarring of unknown etiology.  This 
is not a skin condition recognized by VA as being associated 
with herbicide exposure under § 3.309(e).  So service 
connection is not warranted for this condition on a 
presumptive theory of entitlement.

As mentioned, the veteran may still establish his entitlement 
to service connection on a direct or secondary basis.  See 
Combee, 34 F.3d at 1042.  But there is no evidence of 
complaint or treatment for a skin condition during service, 
and there also is no medical evidence linking his current 
skin condition directly to his service in the military.  As 
already alluded to, competent medical evidence is required to 
establish a nexus between a current disability and military 
service.  See Espiritu v Derwinski, 2 Vet. App. 492, 494 
(1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  And as a layman, the veteran, himself, is not 
qualified to provide a competent medical opinion 
etiologically linking his current skin condition to his 
service in the military that ended many years ago.  Id.  

Dr. Deng's addendum to the July 2004 VA examination notes the 
veteran is service-connected for PTSD, and that stress and 
anxiety can sometimes result in a person over-scratching and 
irritating the skin enough to form scarring.  This doctor, 
however, did not conclude the veteran's PTSD in fact (as 
opposed to merely theoretically) caused the scars on his 
chest and back.  The Board has considered requesting 
clarification from this doctor as to whether he believes the 
veteran's PTSD caused or aggravated his current skin 
condition, but does not find this to be necessary here.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  This is 
because a review of the factual evidence does not support 
this theory of entitlement.  A theoretical causal link 
without a supporting factual basis lacks probative value.  
Cf. Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. 
West, 11 Vet. App. 420, 424 (1998).  See, too, Wallin v. 
West, 11 Vet. App. 509, 514 (1998) (discussing the need for 
medical treatise evidence to discuss generic relationships 
with a degree of certainty that, under the facts of the 
specific case, there is at least plausible causality based on 
objective facts rather than on unsubstantiated 
medical opinion).

Here, there is not a single report of the scars on the 
veteran's chest and back causing an itching sensation 
(although the skin condition on his feet does have a history 
of causing itching).  He has only reported pain and 
tenderness with regard to the scars on his chest and back.  
Furthermore, none of his treatment for PTSD suggests a 
history of anxiety-related scratching (see, for example, the 
reports of his January 2002 and July 2004 VA examinations).  
Without actual symptoms of itching, there is no need to 
obtain a further medical opinion as to whether this is 
related to his PTSD.  Id.  There is simply no factual basis 
for such a conclusion.



For these reasons and bases, the claim for service connection 
for a skin condition, including due to exposure to herbicide 
agents and/or as secondary to PTSD, must be denied because 
the preponderance of the evidence is unfavorable - meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

The claim for service connection for a skin condition, 
including due to exposure to herbicide agents and/or 
secondary to PTSD, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


